DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8, 10-12 and 22-23 are currently under examination. Claims 1 and 7-8 are amended. Claims 22-23 are newly added. Claims 9 and 13-21 have been cancelled.
Previous Grounds of Rejection
Regarding claims 1-12, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (US 2006/0217579, submitted by applicants in IDS), in view of Riisager et al. (US 2011/0065950, submitted by applicants in IDS) is withdrawn. Among them, claim 9 has been cancelled. 
New grounds of rejection are set forth below.
Amended & New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for a heterogenous shell catalyst recited in the claims 1-8, 10-12 and 22-23. The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a heterogenous shell catalyst.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn heterogenous shell catalyst. The heterogenous shell catalyst in claim 1-8, 10-12 and 22-23 renders the scope of the claims wide.
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art: the nature of the invention is a metal complex having the formula (I) with many independently varying elements substrate, promoter and ionic liquid having the formula [A]n+[Y]n-. These ionic liquid contains a large variety of functional groups.
The state of the prior art with respect to this particular claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and organometallic chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The specification did not support the broad scope of the claims. There is no any example of making and using a heterogenous shell catalyst comprising a loading amount of ionic liquid as little as only 0.01% wt with thickness of 500 µm on surface area <9 m2/g substrate. The existence of working examples provided in the Specification is limited. Applicants fail provide any example of a heterogenous shell catalyst having 0.01%wt ionic liquid with a thickness of 500 µm. One of ordinary skill in the art would not know what kind of the compound is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art.
It renders the scope of the claims wide. There was evidence that extensive experimentation would have been required for other transition metal complexes at the time of filing.  
Thus, it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a), for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10-12 and 22-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8, 10-12 and 22 recites the limitation "the catalyst".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 22-23, the limitations of “…loading” and “pore volume” cannot be  “equal to or smaller” because “loading amount” and “pore volume” have different units, g and mL. 
Regarding claim 23, the limitations of “said catalyst has an ionic liquid loading of 0.01% to 5% by weight of the catalyst" and " wherein a quantity of the ionic liquid loading is equal to or smaller than the pore volume of the catalyst" are contradictory to each other because the total pore volume of the catalyst is unknown. Appropriated corrections are required.
Claim 23 recites the limitation "said catalyst".  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 06/24/2022 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738